Case: 18-14429     Date Filed: 08/06/2019   Page: 1 of 10


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-14429
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 3:17-cr-00489-ECM-TFM-1


UNITED STATES OF AMERICA,

                                                    Plaintiff - Appellee,

                                       versus

KATAVIOUS WILLIAMS,

                                                Defendant - Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                 (August 6, 2019)

Before MARCUS, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
      Katavious Williams appeals his 60-month, within-guidelines sentence for

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). He
                Case: 18-14429        Date Filed: 08/06/2019   Page: 2 of 10


argues that his sentence is substantively unreasonable because it resulted from the

district court’s overreliance on his criminal history and the circumstances of the

instant offense. Williams contends that the district court also failed to consider a

number of mitigating factors and ignored other relevant factors under 18 U.S.C.

§ 3553(a)(2).

                                 I.     BACKGROUND

        Williams pled guilty to one count of being a felon in possession of a firearm.

According to his presentence investigation report (“PSR”), law enforcement pulled

Williams over after observing that he was driving with a license plate that was

registered to another vehicle. During the traffic stop, the detective noticed the

smell of marijuana and observed some small pieces of marijuana on Williams’s

lap. Williams informed the officer that he had a loaded firearm tucked in his

waistband, and an investigation later revealed that the firearm had been reported

stolen. Upon being arrested, Williams dropped a small amount of marijuana and a

joint on the ground. A search of the vehicle revealed a digital scale and $670 in

cash.

        Williams received a base offense level of 24 because he had previously

sustained two felony convictions for controlled substances offenses. He had been

convicted and sentenced to a term of 37 months’ imprisonment for selling

4.3 grams of cocaine base on two occasions in 1998. While incarcerated for that
                                               2
              Case: 18-14429    Date Filed: 08/06/2019   Page: 3 of 10


offense, he was convicted and sentenced to 78 months’ imprisonment for arranging

a sale of almost 500 grams of cocaine and 23 grams of cocaine base in 1999. He

was released from prison in 2007 and had no other criminal convictions apart from

traffic citations. His supervised release was modified several times, however, and

revoked once for using marijuana and failing to submit to drug tests. After

adjustments, Williams’s PSR assigned him a total offense level of 23 and a

criminal history category of III, making his guideline imprisonment range 57 to 71

months.

      As to his personal characteristics, the PSR indicated that Williams married

his wife in 2008, and they had one child together. His wife had three children from

another relationship, and Williams had one, and three of their children lived with

them. At the time of his conviction, Williams held two jobs and, before that, had

been consistently employed since his release from prison.

      Williams did not object to the facts or calculations in the PSR, but submitted

a sentencing memorandum asking the court to sentence him to six months’

imprisonment. He argued that his crime was victimless and the guideline range

was greater than necessary to satisfy the purposes of sentencing. He asserted that

his prior convictions substantially increased his guideline range, but the conduct

giving rise to those convictions occurred 19 to 20 years earlier. Although he had a

history of marijuana use, he also noted that he had completed his supervised
                                          3
              Case: 18-14429     Date Filed: 08/06/2019   Page: 4 of 10


release, maintained employment to provide for his family, and presented a low risk

of recidivism. Williams submitted letters from several family members, a state

senator, and his employer, all expressing their support and asking the court for

leniency.

      Williams also submitted his own letter in which he explained that he had

acquired a firearm for protection only after he was shot in front of his house in

Montgomery, Alabama. He said that the police failed to investigate the shooting,

and he subsequently moved away from Montgomery with his family so he could

raise his children in a better environment, asserting that his family and others

depended on him for their welfare.

      At Williams’s sentencing hearing, the district court stated that it had

reviewed the PSR and adopted it and had reviewed Williams’s sentencing

memorandum, accompanying exhibits, and request for a downward variance.

Through counsel, Williams then repeated his arguments in support of a downward

variance, emphasizing that he committed his prior offenses when he was much

younger, using those offenses to increase his guideline range was senseless, his

present offense was victimless, and a lengthy sentence would strip him away from

his jobs and family. Speaking in allocution, Williams apologized and explained

again that had the firearm for protection because he was shot at his home and law

enforcement did nothing to investigate.
                                          4
                  Case: 18-14429       Date Filed: 08/06/2019        Page: 5 of 10


       The court acknowledged Williams’s arguments but denied his request for a

downward variance. The court found that, in addition to his two prior drug

distribution convictions, there were factors of concern in the present offense,

specifically the drugs, scale, and cash in the car and the switched license plate.

“For those reasons, and the various [18 U.S.C. § 3353(a)] factors,” the court stated

that a variance was not appropriate. Doc. 50 at 26.1 The court then stated that

“[h]aving considered and consulted the [S]entencing [G]uidelines and evaluat[ed]

the reasonableness of the sentence through the lens of Section 3553,” Williams’s

sentence was 60 months’ imprisonment, followed by three years’ supervised

release. Id. The court also listed the specific § 3553(a) factors that supported the

sentence, including the nature and circumstances of the offense, the history and

characteristics of the defendant, and the need to promote respect for the law and

afford adequate deterrence.2




       1
           Citations in the form “Doc. #” refer to numbered entries on the district court’s docket.
       2
         The district court also referenced § 3553(a)(2)(D), which states that courts should
consider the need to provide the defendant with medical care. The court then recommended that
Williams be designated to a facility with intensive drug treatment and ordered that he participate
in treatment while on supervised release. The Supreme Court has held that district courts may
not impose or lengthen a prison term to promote an offender’s rehabilitation. Tapia v. United
States, 564 U.S. 319, 332 (2011). We therefore reject the government’s suggestion that
Williams’s need for treatment supported the reasonableness of his sentence. But because it does
not appear that the need for rehabilitation was a reason the district court imposed or lengthened
the term of imprisonment, and because Williams has not raised any such challenge, we will not
vacate his sentence on that basis.
                                                  5
              Case: 18-14429      Date Filed: 08/06/2019   Page: 6 of 10


                       II.   STANDARD OF REVIEW

      We review the reasonableness of a sentence for abuse of discretion. Gall v.

United States, 552 U.S. 38, 51 (2007). We first “ensure that the district court

committed no significant procedural error,” and we then determine whether the

district court imposed a substantively reasonable sentence. Id. A district court’s

sentence is substantively unreasonable when it (1) “fails to afford consideration to

relevant factors that were due significant weight,” (2) “gives significant weight to

an improper or irrelevant factor,” or (3) “commits a clear error of judgment in

considering the proper factors” by considering proper factors but balancing them

unreasonably. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en

banc). The party challenging the sentence bears the burden of demonstrating that

the sentence is unreasonable in light of the record and the 18 U.S.C. § 3553(a)

factors. United States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir. 2015).

                               III.   DISCUSSION

      On appeal, Williams argues that his sentence was substantively unreasonable

because it was greater than necessary to achieve the sentencing purposes of

§ 3553(a). He contends that the court placed too much weight on his criminal

history and the presence of drugs, cash, and a switched license plate in the present

case. He also contends that the court failed to consider the mitigating factors that

he presented in support of his request for a downward variance: the remoteness of
                                           6
              Case: 18-14429    Date Filed: 08/06/2019    Page: 7 of 10


his prior offenses, his committed relationship with his wife and children, his

history of employment and lack of serious legal troubles since his release from

prison, the lack of any victim in the present offense, and the unlikelihood that he

would recidivate.

      Because Williams does not argue that his sentence was procedurally

unreasonable, we need only address the substantive reasonableness of his sentence.

See Gall, 552 U.S. at 51. In reviewing the substantive reasonableness of a

sentence, we consider the totality of the circumstances. Id. We may vacate a

sentence as substantively unreasonable only if we are “left with the definite and

firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.” Irey, 612 F.3d at 1190

(internal quotation marks omitted).

      While we do not presume that a within-guideline sentence is reasonable, we

typically expect such a sentence to be reasonable. United States v. Hunt, 526 F.3d
739, 746 (11th Cir. 2008). The fact that a sentence falls well below the statutory

maximum is another indicator of a reasonable sentence. United States v. Croteau,

819 F.3d 1293, 1310 (11th Cir. 2016). The statutory maximum term of

imprisonment for a violation of § 922(g) is 120 months. 18 U.S.C. § 924(a)(2).


                                          7
              Case: 18-14429     Date Filed: 08/06/2019   Page: 8 of 10


      The district court must impose a sentence that is “sufficient, but not greater

than necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2),

which include the need to reflect the seriousness of the offense, promote respect

for the law, provide just punishment, afford adequate deterrence, and protect the

public from further crimes of the defendant. 18 U.S.C. § 3553(a)(2). The district

court must also take into consideration the “nature and circumstances” of the

offense and the “history and characteristics” of the defendant. Id. § 3553(a)(1).

      The weight that each § 3553(a) factor receives is a matter within the sound

discretion of the district court. United States v. Williams, 526 F.3d 1312, 1322

(11th Cir. 2008) (per curiam). The district court may attach great weight to one

§ 3553(a) factor over others. United States v. Overstreet, 713 F.3d 627, 638 (11th

Cir. 2013). A district court’s “unjustified reliance” on a single § 3553(a) factor,

however, may be a “symptom” of unreasonableness. United States v. Pugh,

515 F.3d 1179, 1191 (11th Cir. 2008).

      In United States v. Beckles, the defendant contended that his sentence was

unreasonable because the district court had failed to consider a number of

mitigating factors, such as his troubled childhood, drug addiction, and dependent

child. 565 F.3d 832, 845 (11th Cir. 2009). We declined to vacate Beckles’s

sentence on that ground because the district court stated that it had carefully

considered the § 3553(a) factors, in particular the seriousness of the the offense,
                                          8
              Case: 18-14429       Date Filed: 08/06/2019   Page: 9 of 10


the need to afford adequate deterrence, and the need to protect the public. Id. at

839, 846.

      Here, we cannot say with “definite and firm conviction” that William’s

sentence “lies outside the range of reasonable sentences.” See Irey, 612 F.3d at

1190. We acknowledge that the convictions used to increase his offense level were

quite old and, aside from his supervised release revocation, he had avoided any

other serious legal troubles before the present case. The district court rightly

noted, however, that the presence of drugs, a scale, a switched license plate, and

$670 in cash were factors that weighed against Williams’s request for a downward

variance. See 18 U.S.C. § 3553(a)(1). Those circumstances suggest that the court

was within its discretion to assign more weight to Williams’s criminal history of

drug dealing. See id.; Williams, 526 F.3d at 1322; Overstreet, 713 F.3d at 638.

The fact that Williams’s sentence was within his guideline range and well below

the statutory maximum term of imprisonment further indicates its substantive

reasonableness. See Hunt, 526 F.3d at 746; Croteau, 819 F.3d at 1310. And

although the district court chose not to explicitly address each of the mitigating

factors Williams asserted, the court stated that it had considered his arguments,

exhibits, and the § 3553(a) factors. Williams accordingly has failed to establish

that his sentence was unreasonable on that basis. See Beckles, 565 F.3d at 846.

                             IV.      CONCLUSION
                                            9
             Case: 18-14429     Date Filed: 08/06/2019    Page: 10 of 10


      Because Williams has not shown that the district court failed to consider any

relevant factors, gave significant weight to an improper or irrelevant factor, or

committed any clear error of judgment by balancing the factors unreasonably, we

affirm his sentence as reasonable. See Irey, 612 F.3d at 1189.

      AFFIRMED.




                                          10